DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn (Pub. No.: 2016/0140830 A1) in view of Haseltine (Pub. No.: 2021/0295737 A1).
1) In regard to claim 1, Hathorn discloses the claimed assembly for warning of hand to face contacts, said assembly comprising: 
(a) a radio frequency communication system (fig. 1: 103); 
(b) a case supporting or containing the radio frequency communication system (fig. 1: 103), the case being configured as a wearable item selected from the group consisting of necklace segments, necklace pendants, brooches, pins, scarves, headbands, hats, clasps, earrings, hair ornaments, and tie slides (¶0027); and
(c) a first jewelry item (fig. 1: 101) selected from a group consisting of bracelets, wristwatches, and rings (¶0024).
Hathorn does not explicitly disclose an RFID system reader, and a first radio frequency identification system data signaling tag, said tag being fixedly attached to the first jewelry item.
However, Haseltine discloses it has been known for a hand to face proximity system to utilize an RFID system for detection (¶0024 and ¶0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Hathorn to utilize an RFID system reader and tag, as taught by Haseltine.
One skilled in the art would be motivated to modify Hathorn as described above in order to use a known alternative technique for detecting a monitored event, as taught by Haseltine (¶0024).
 
2) In regard to claim 2 (dependent on claim 1), Hathorn and Haseltine further disclose the assembly of claim 1 comprising a second radio frequency identification system tag, and further comprising a second jewelry item selected from the group consisting of bracelets, wristwatches, and rings, said second radio frequency identification system tag being fixedly attached to said second jewelry item (Hathorn fig. 1: 101).

3) In regard to claim 3 (dependent on claim 2), Hathorn and Haseltine further disclose the assembly of claim 2 wherein the radio frequency identification system reader comprises an active reader half of an active reader passive tag radio frequency identification system (Hathorn ¶0025).

4) In regard to claim 4 (dependent on claim 3), Hathorn and Haseltine further disclose the assembly of claim 3 wherein the radio frequency identification system reader is adapted for continuous transmission of an interrogator radio signal (Haseltine ¶0028).

5) In regard to claim 5 (dependent on claim 4), Hathorn and Haseltine further disclose the assembly of claim 4 wherein the radio frequency identification system reader is further adapted for receiving radio signal replies generated in response to the interrogator radio signal transmissions (Hathorn ¶0025).

6) In regard to claim 6 (dependent on claim 5), Hathorn and Haseltine further disclose the assembly of claim 5.
 Hathorn and Haseltine do not explicitly disclose the radio frequency identification system reader is further adapted to transmit approximately thirteen megahertz interrogator radio signals.
However, the examiner takes official notice is taken that both the concept and advantage is known for an RFID system to transmit approximately thirteen megahertz interrogator radio signals.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the system of Hathorn to allow the reader to transmit approximately thirteen megahertz interrogator radio signals.
One skilled in the art would be motivated to modify Hathorn as described above in order to communicate on a known frequency between RFID devices.

7) In regard to claim 7 (dependent on claim 6), Hathorn and Haseltine further disclose the assembly of claim 6 wherein the case further supports or contains RFID system components selected from the group consisting of rechargeable batteries, USB charging ports, digital micro-processors, radio transmitters, radio receivers, antennas, electronic vibrating units, electronic buzzers, speakers, LED lamps, voice synthesizing micro-circuitry, and on/off switches (Hathorn ¶0027).

8) In regard to claim 8 (dependent on claim 7), Hathorn and Haseltine further disclose the assembly of claim 7 wherein each radio frequency identification system signaling tag comprises a digital data packet transmitting transponder (Haseltine ¶0028).

9) In regard to claim 9 (dependent on claim 8), Hathorn and Haseltine further disclose the assembly of claim 8 wherein each radio frequency identification system signaling tag is adapted for magnetic induction electric power (Haseltine ¶0028).

10) In regard to claim 10 (dependent on claim 8), Hathorn and Haseltine further disclose the assembly of claim 8 wherein each radio frequency identification system signaling tag is electrically powered by a battery (Hathorn ¶0025).

11) In regard to claim 11 (dependent on claim 8), Hathorn and Haseltine further disclose the assembly of claim 8 wherein each jewelry item in the groups consisting of bracelets, wristwatches, and rings has an undersurface, and wherein the fixed attachment of each radio frequency identification system data signaling tag positions said each tag upon one of said undersurfaces (Hathorn ¶0024).

12) In regard to claim 12 (dependent on claim 11), Hathorn and Haseltine further disclose the assembly of claim 11 further comprising a pair of retainer appliques, each retainer applique being fitted for receiving the one of the radio frequency identification system data signaling tags, said each applique securely holding said one of the tags upon the selected jewelry item's undersurface (Hathorn fig. 11: 103).

13) In regard to claim 13, claim 13 is rejected and analyzed with respect to claim 1 and the references applied. 
 
14) In regard to claim 14 (dependent on claim 13), claim 14 is rejected and analyzed with respect to claim 3 and the references applied. 
 
15) In regard to claim 15 (dependent on claim 14), Hathorn and Haseltine further disclose the assembly of claim 14 wherein each radio frequency identification system reader is adapted for continuous transmission of an interrogator radio signal (Haseltine ¶0028).

16) In regard to claim 16 (dependent on claim 15), Hathorn and Haseltine further disclose the assembly of claim 15 wherein each radio frequency identification system reader is further adapted for receiving radio signal replies generated in response to the interrogator radio signal transmissions (Haseltine ¶0028).

17) In regard to claim 17 (dependent on claim 16), claim 17 is rejected and analyzed with respect to claim 6 and the references applied. 

18) In regard to claim 18 (dependent on claim 17), claim 18 is rejected and analyzed with respect to claim 7 and the references applied. 

19) In regard to claim 19, claim 19 is rejected and analyzed with respect to claim 1 and the references applied.

20) In regard to claim 20, claim 20 is rejected and analyzed with respect to claim 2 and the references applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684